      Case 1:20-cv-10041-NMG Document 21 Filed 08/13/20 Page 1 of 8



                     United States District Court
                       District of Massachusetts

                                    )
Oliveira Martin Moreira,            )
                                    )
          Plaintiff,                )
                                    )
          v.                        )     Civil Action No.
                                    )     20-10041-NMG
Grand Circle, LLC,                  )
                                    )
          Defendant.                )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises from an employment dispute between Laura

Isabel Oliveira Martins Moreira (“Moreira”) and Grand Circle LLC

(“Grand Circle”), a world-wide travel agency.        Moreira alleges

that Grand Circle (1) misclassified her an independent

contractor; (2) failed to provide her with a reasonable

accommodation for a disability before terminating her employment

on the basis of that disability in violation of Mass. Gen. Laws

c. 151B, § 4; (3) violated the Massachusetts Earned Sick Time

Law, Mass. Gen. Laws. c. 149 § 148C and (4) violated the

Portuguese Labor Code.    Grand Circle has moved to dismiss for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6)

and based on forum non conveniens. 1


1
 Grand Circle originally moved to dismiss the complaint pursuant
to Fed. R. Civ. P. 12(b)(1) as well as Fed R. Civ. P. 12(b)(6)
                                  -1-
         Case 1:20-cv-10041-NMG Document 21 Filed 08/13/20 Page 2 of 8



I.   Background

     Grand Circle is a travel agency, headquartered in Boston,

Massachusetts, which organizes pre-planned international

vacation packages.      In order to market, organize, plan and

conduct trips it employs people in various regions and countries

in which it operates.       In November, 2015, Moreira was hired by

Grand Circle as a “Programme Services Manager” for Portugal and

Spain.     Upon being hired, Moreira and Grand Circle entered into

an employment Agreement” (“the 2015 Agreement”) which provides

under a subsection entitled “Governing Law”:

     This Agreement shall be construed, interpreted and enforced
     in accordance with the laws of The Commonwealth of
     Massachusetts.... any legal action relating to this
     Agreement will be instituted and prosecuted in the state or
     federal courts located in Boston, Massachusetts. Each
     party hereby waives the right to change venue...

     In 2018, Moreira entered into a substantially similar

employment agreement which replaced Moreira with an entity she

established, Oliveira & Ferro Servicos E Consultoria LDA.                That

agreement contained an identical forum selection clause as the

2015 Agreement.

     As her career progressed, Moreira was promoted several

times culminating in appointment as Vice President for Iberia in

December, 2018.      She avers that throughout her employment with




but has since acknowledged in its reply brief that Fed. R. Civ.
P. 12(b)(6) is the appliable rule.
                                     -2-
       Case 1:20-cv-10041-NMG Document 21 Filed 08/13/20 Page 3 of 8



Grand Circle she was in routine and continuous contact with the

Boston office, including participation in video conferences and

telephonic meetings and received instructions from and reported

to colleagues and superiors in Boston.        Moreira also states that

she traveled to Boston to participate in training and company

meetings.   Furthermore, she asserts that the decision to

terminate her employment was made by Grand Circle employees

located in Boston.

      In April, 2019, Moreira was diagnosed with anxiety disorder

and depression for which her doctor prescribed medication and

recommended she take time off from work.        She subsequently

obtained a certificate of temporary incapacity for work from

Portuguese health authorities.      On May, 2 2019, Grand Circle

allegedly informed her that it would not pay her for any sick

time and several days later she was terminated.

II.   Motion to Dismiss

      A. Legal Standard

      To survive a motion to dismiss for failure to state a claim

under Fed. R. Civ. P. 12(b)(6), a complaint must contain

“sufficient factual matter” to state a claim for relief that is

actionable as a matter of law and “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).         A claim is

facially plausible if, after accepting as true all non-

                                   -3-
      Case 1:20-cv-10041-NMG Document 21 Filed 08/13/20 Page 4 of 8



conclusory factual allegations, the court can draw the

reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).    A court may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Id.   Rather, the relevant inquiry focuses on the

reasonableness of the inference of liability that the plaintiff

is asking the court to draw. Id. at 13.

     When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011)

     B. Plaintiff’s Contacts with Massachusetts

     Grand Circle maintains the complaint should be dismissed

because the plaintiff’s claims are based on her work in Portugal

pursuant to Portuguese law and this Court should not apply

Massachusetts laws exterritorialy.      Moreira rejoins that

questions about extraterritorial application of Massachusetts

law are premature at the motion to dismiss stage when, as here,

she has pled sufficient contact with the Commonwealth.

     In support, the plaintiff points to a similar case from a

different session of this Court, Chan v. Wellington Management

Company LLP, in which the court, evaluating a comparable factual

                                  -4-
      Case 1:20-cv-10041-NMG Document 21 Filed 08/13/20 Page 5 of 8



scenario, held that extraterritorial application of the

Massachusetts anti-discrimination statute (Mass. Gen. Laws c.

151B ) is not implicated at the motion to dismiss stage when a

plaintiff’s complaint alleges unlawful conduct occurring, in

part, within the Commonwealth’s territorial bounds. 424 F. Supp.

3d 148, 151 (D. Mass. 2019).     In that case, the plaintiff, Chan,

alleged that (1) her employer was located in Boston; (2) she

reported to superiors in Boston; (3) Her duties required travel

to Boston and (4) her employer engaged in unlawful

discrimination against and orchestrated her firing from Boston.

     Similarly, Moreira alleges a number of close contacts with

the Boston office.    Specifically, her complaint alleges that (1)

she was employed by Grand Circle, located in Boston; (2) she

reported to, received instructions from and spent a significant

portion of each day communicating with other employees and

superiors located in Boston, (3) she was required to travel for

work to Boston and (4) Grand Circle’s decision to terminate her

was made from Boston.

     When considering a motion to dismiss the Court accepts

allegations set forth in the complaint as true and draws

reasonable inferences in favor of the plaintiff. See Twombly,

550 U.S. at 555.     The facts set forth allege unlawful conduct

which took place, at least in part, in Massachusetts.          At this

stage, therefore, the Court need not address the

                                  -5-
      Case 1:20-cv-10041-NMG Document 21 Filed 08/13/20 Page 6 of 8



extraterritorial application of Massachusetts statutes.         See

Chan, 424 F. Supp. 3d at 151 (noting that when the complaint

alleges that “the unlawful acts occurred, at least partly, in

Massachusetts the extraterritorial application of the

Commonwealth's anti-discrimination statute is therefore not

implicated.”).

     Moreover, the Court notes that, while defendants maintain

that there is a presumption against applying Massachusetts law

extraterritorially, the Massachusetts Supreme Judicial Court has

explicitly left that question open. Id. at 150 (noting that “the

presumption against the extraterritorial application of

Massachusetts law, [is] a question which the Supreme Judicial

Court has left open.”) (citing Taylor v. Eastern Connection

Operating, Inc., 465 Mass. 191, 199 n. 9 (2013).        At this

juncture, the Court need not address that open question or

questions surrounding choice of law or conflict of laws.

     C. Forum Non Conveniens

     i.   Legal Standard

     Forum non conveniens is a discretionary power “designed to

avoid trials in places so inconvenient that transfer is needed

to avoid serious unfairness.” Howe v. Goldcorp Investments,

Ltd., 946 F.2d 944, 950 (1st Cir. 1991).       A “plaintiff’s choice

of forum should rarely be disturbed.”       Piper Aircraft Co. v.



                                  -6-
      Case 1:20-cv-10041-NMG Document 21 Filed 08/13/20 Page 7 of 8



Reyno, 454 U.S. 235, 241 (1981).        As explained by the First

Circuit, the moving party bears a

     heavy burden of establishing that an adequate alternative
     forum exists and that considerations of convenience and
     judicial efficiency strongly favor litigating the claim in
     the second forum.

Adelson v. Hananel, 510 F.3d 43, 52 (1st Cir. 2007).

     ii.   Analysis

     As previously noted, both employment agreements signed by

plaintiff and defendant contained explicit forum selection

clauses whereby the parties agree to litigate any dispute

“relating to” the agreement in Boston, Massachusetts.         As

plaintiff notes, when evaluating the phrase “relating to” in the

context of a forum selection clause Courts construe the phrase

broadly. Huffington v. T.C. Grp., LLC, 685 F. Supp. 2d 239, 242

(D. Mass. 2010), aff'd, 637 F.3d 18 (1st Cir. 2011); (noting

that “forum selection clauses using embracing language are

common and have usually been construed broadly”).        Further, as

the Supreme Court has observed when evaluating a motion to

dismiss on forum non conveniens grounds

     the calculus changes, however, when the parties’ contract
     contains a valid forum-selection clause . . . [and such a
     clause is] given controlling weight in all but the most
     exceptional cases.

Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of
Texas, 571 U.S. 49, 63 (2013).




                                  -7-
       Case 1:20-cv-10041-NMG Document 21 Filed 08/13/20 Page 8 of 8



      Plainly, plaintiff’s claims under Massachusetts and

Portuguese Law are related to the employment agreements she

executed with Grand Circle.      For instance, a determination of

whether Moreira is an independent contractor and subsequent

resolution of her other claims will necessarily involve

reference to her employment agreements.        Moreover, the defendant

has failed to establish that Portugal is an adequate alternative

forum or that considerations of convenience and judicial

efficiency strongly favor litigating there. Hananel, 510 F.3d at

52.   Moreira has filed this case in federal court in

Massachusetts in accordance with the forum selection clause and

the Court finds no reason to disturb her choice or any

exceptional circumstances to warrant dismissal on forum non

conviens grounds.


                                  ORDER


      For the foregoing reasons, the defendants motion to dismiss

(Docket No. 7) is DENIED.




So ordered.


                                          /s/ Nathaniel M. Gorton
                                          Nathaniel M. Gorton
                                          United States District Judge
Dated August 13, 2020


                                   -8-
